Citation Nr: 1643782	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO. 05-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a neck disorder. 

2. Entitlement to service connection for a lower back disorder.

3. Entitlement to service connection for a bilateral shoulder disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, other than chronic undifferentiated schizophrenia, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to service-connected chronic undifferentiated schizophrenia.

5. Entitlement to service connection for carpal tunnel syndrome.

6. Entitlement to service connection for a bilateral knee disorder.

7. Entitlement to service connection for muscular dystrophy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from February 1982 to February 1988, with verified periods of active duty for training (ACDUTRA) from June 21, 1982 to August 20, 1982; from June 22, 1983 to August 10, 1983; on September 6, 1984, and from June 9, 1990 to June 23, 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's petition to reopen the claims for service connection for a cervical spine disability, a lower back disability, and a bilateral shoulder disability as new and material evidence had not been submitted. 

In April 2009 and May 2011, the Board remanded the case for further development. The RO denied claims for service connection for neck, lower back, and bilateral shoulder disabilities in a January 1992 rating decision. As relevant service treatment records have been added to the claims file since the January 1992 decision, the application for benefits are considered as original claims, and not evaluated under the new and material evidence standard. A new decision on the merits is required. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c)(1) (2015). 

The Veteran testified before a decision review officer (DRO) at a July 2005 hearing at the RO. A transcript of that hearing has been associated with the claims file.

The Veteran indicated on his February 2014 substantive appeal form (VA Form 9) that he wanted a central office hearing before the Board. In an August 2016 statement, however, he withdrew the request. 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of the case should consider the electronic record.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) from August 1, 1990 to April 18, 1995 has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board must remand the case to schedule VA addendum medical opinions and VA examinations and to verify the Veteran's claimed in-service stressor. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The January 2014 VA examination reports for these claims are inadequate because the examiners did not consider and discuss all of the relevant evidence and did not substantially comply with the Board's May 2011 remand directives. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that a VA examination and/or opinion must be adequate to decide an appellant's claim); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board must also remand the case to afford the Veteran VA examinations for the bilateral shoulder disorder, carpal tunnel syndrome, bilateral knee disorder, and muscular dystrophy. The Veteran contends that his various disorders are caused or aggravated by motor vehicle accidents or his service-connected undifferentiated-type schizophrenia. Specifically, he contends that his current neck disorder, lower back disorder, bilateral shoulder disorder, acquired psychiatric disorder, carpal tunnel syndrome, and bilateral knee disorder are related to injuries he sustained in a motor vehicle accident while in the Army Reserve. The accident reportedly occurred in June 1983, May 1984, or August 1984 while he was at Fort A.P. Hill, Virginia. Although he has provided varying accounts concerning the history of his current physical disorders, he has reported on several occasions that they began following the accident and have continued ever since that time. He also reported that he was involved in two additional motor vehicle accidents as a civilian in 1988 and 1989. Accordingly, the Veteran should be scheduled for VA examinations to ascertain the nature and etiology of his current bilateral shoulder, carpal tunnel syndrome, bilateral knee, and muscular dystrophy symptoms. See McLendon, 20 Vet. App. at 79.

Lastly, following the Board's May 2011 remand, a December 2013 Defense Personnel Records Information Retrieval System (DPRIS) reply indicates that two automobile accidents occurred at Fort A.P. Hill in 1983 where one soldier was killed and two injured, and two accidents in 1984 where two soldiers were injured. However, this information is not sufficient for the Board to adjudicate the Veteran's claims because the US Army Combat Readiness and Safety Center and the Joint Services Records Research Center (JSRRC) were unable to verify which automobile accident the Veteran was referring to. Thus, on remand, the AOJ should renew its efforts to verify the Veteran's participation in the claimed automobile accident, to include the four accidents at Fort A.P. Hill in 1983 and 1984. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, ask the JSRRC and or any appropriate U.S. Government records depository to verify whether the Veteran was involved in an automobile accident in June 1983, May 1984, or August 1984 at Fort A.P. Hill Virginia, to include the two accidents in 1983 and two accidents in 1984 that were mentioned in the December 2013 DPRIS reply .

If the JSRRC determines that insufficient information is available to verify the Veteran's participation in the claimed automobile accident, the JSRRC coordinator should make a formal finding that sufficient information required to verify the in-service stressor does not exist, and such a determination should be associated with the claims file.

4. After any records pertaining to the claimed motor vehicle accident have been obtained and associated with the claims file, RETURN THE FILE TO THE JANUARY 2014 VA EXAMINER WHO CONDUCTED THE VETERAN'S EXAMINATION FOR A NECK DISORDER AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current neck disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the January 2014 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

A. Whether the Veteran's neck disorder, including the currently diagnosed cervical spinal stenosis and cervical degenerative disc disease (DDD), was AGGRAVATED during his period of ACDUTRA beyond normal progression, to include the claimed motor vehicle accident in 1983 or 1984. 

B. Whether the Veteran's current neck disorder, including cervical spinal stenosis and cervical DDD, was caused or AGGRAVATED by his service-connected schizophrenia disability. 

THE EXAMINER MUST DISCUSS WHAT SIGNIFICANCE, IF ANY, IS ATTACHED TO THE LAY CONTENTIONS AND SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.
In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*February 1982 entrance report of medical examination that did not show any neck symptoms, complaints, or abnormalities. 

*November 1988 psychological evaluation noting that the Veteran was in a "devastating" car accident that injured his spine one month prior. He was not on ACDUTRA or inactive duty for training (INACDUTRA) at that time. 

*October 1989 treatment record noting that the Veteran was treated for over 11 months for injuries stemming from the October 1988 civilian car accident. 

*June 1990 service treatment record noting that the Veteran had a history of cervical radiculopathy since 1988 after a motor vehicle accident.

*June 1990 report of medical examination noting that the Veteran's neck was painful and the Veteran complained of several painful symptoms related to the head and spine. 

*Several July 1990 treatment records in which the Veteran complained of injuries and psychiatric symptoms from a truck accident in 1984 or 1985.

*November 1990 treatment record showing that the Veteran complained of neck and back pain following a re-injury of an earlier injury from a motor vehicle accident. 

*December 1990 record indicating that the Veteran was placed on a Temporary Disability Retired List (TDRL) from duty because of physical disabilities. 

*March 1991 private treatment record showing that the Veteran was diagnosed with cervical and lumbar myofasciitis following an October 1988 motor vehicle accident. 

*June 1991 statement in which the Veteran describes the May 1984 truck accident that caused his neck problems. Additionally, in February 2004, the Veteran asserted that the truck accident occurred in August 1984 and in February 2013, he asserted that the accident happened in August 1983 and June 1990. 

*June 1991 and February 2004 VA general examinations in which the Veteran complained of neck pain.

*December 1992 report of medical examination for TDRL purposes that did not note any neck complaints or symptoms. 

*September 2002 VA radiology report in which the Veteran complained of posterior neck pain with radiation to both shoulders but the impression was a negative examination of the cervical spine. 

*March 2004 VA physical medicine and rehabilitation clinic notes mentioning painful neck symptoms but not discussing their etiology or relationship to the Veteran's military service.

*August 2004 VA neurology attending note in which the Veteran reported that his neck pain started 15 years ago following a car accident. 

*December 2008 VA orthopedic surgery outpatient note showing an impression of cervical DDD with evidence of myelopathy and bilateral cervical radiculopathy. 

*January 2014 VA examination in which the examiner determined that the Veteran's cervical spine condition is not related to his military service because his cervical spinal stenosis, which is congenital, is due to his birth and not any incident that occurred in service. The examiner also concluded that the Veteran's cervical DDD is due to the normal aging process and not his military service. The examiner noted that he could not see any evidence of any injuries which would cause accelerated cervical DDD. However, the examiner failed to discuss the Veteran's reports of motor vehicle accidents and whether the Veteran's pre-existing cervical spine stenosis was aggravated by his military service, to include from June 9, 1990 to June 23, 1990. 

*January 2016 written brief presentation asserting that the Veteran's service-connected schizophrenia contributed to the Veteran's musculoskeletal disorders, including his neck disorder. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After any records pertaining to the claimed motor vehicle accident have been obtained and associated with the claims file, RETURN THE FILE TO THE JANUARY 2014 VA EXAMINER WHO CONDUCTED THE VETERAN'S EXAMINATION FOR A BACK DISORDER AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current back disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the January 2014 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

A. Whether the Veteran's back disorder, including the currently diagnosed lumbar DDD, was caused or AGGRAVATED (i.e. permanently worsened) during his period of ACDUTRA beyond normal progression, to include the claimed motor vehicle accident in 1983 or 1984. 

B. Whether the Veteran's current back disorder, including lumbar DDD, was caused or AGGRAVATED (i.e. permanently worsened) by his service-connected schizophrenia disability. 

THE EXAMINER MUST DISCUSS WHAT SIGNIFICANCE MAY BE ATTACHED TO THE LAY CONTENTIONS AND SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*February 1982 entrance report of medical examination that did not show any back symptoms, complaints, or abnormalities. 

*November 1988 psychological evaluation noting that the Veteran was in a "devastating" car accident one month prior while he was not on ACDUTRA or INACDUTRA, in which he injured his spine. 

*October 1989 treatment record noting that the Veteran was treated for over 11 months for injuries stemming from the October 1988 civilian car accident. 

*October 1989 enlistment to the Army Reserve examination showing no complaints of or treatment for back symptoms. 

*June 1990 service treatment record noting that the Veteran had a history of lumbar radiculopathy since 1988 after a motor vehicle accident.

*June 1990 chronological record of medical care showing that the Veteran complained of lower back pain that first manifest in 1983 and reoccurred in 1989. The medical professional assessed him with lower back pain and a mild lumbar strain with evidence of radiculopathy. 

*June 1990 report of medical examination and history in which the Veteran complained of recurrent back pain. 

*Several July 1990 treatment records in which the Veteran complained of injuries and psychiatric symptoms from a truck accident in 1984 or 1985.

*The Veteran filed a service connection claim for low back pain in August 1990. 

*November 1990 treatment record showing that the Veteran complained of neck and back pain following a re-injury of an earlier injury from a motor vehicle accident. 

*December 1990 record indicating that the Veteran was placed on a TDRL because of physical disabilities. 

*March 1991 private treatment record showing that the Veteran was diagnosed with cervical and lumbar myofasciitis following an October 1988 motor vehicle accident. 

*June 1991 statement in which the Veteran describes the May 1984 truck accident that caused his back problems. Additionally, in February 2004, the Veteran asserted that the truck accident occurred in August 1984 and in February 2013, he asserted that the accident happened in August 1983 and June 1990. 

*June 1991 and February 2004 VA general examinations in which the Veteran complained of back symptoms and asserted that they began 14 years prior; however, the examiner did not provide an etiology for these symptoms. 

*December 1992 report of medical examination for TDRL purposes did not note any back complaints or symptoms. 

*July 2005 DRO hearing in which the Veteran asserted that his back symptoms were caused by a motor vehicle accident and have been present since the accident. 

*January 2014 VA examination in which the examiner determined that the Veteran's lumbar DDD disorder is not related to his military service because it is due to the normal aging process. The examiner noted that he could not see any evidence of any injuries which would cause accelerated lumbar DDD in the claims file. However, the examiner failed to discuss the Veteran's reports of injuries during motor vehicle accidents and to address the service and VA treatment records, including those showing an impression of a mild lumbar strain in June 1990. 

*January 2016 written brief presentation asserting that the Veteran's service-connected schizophrenia contributed to the Veteran's musculoskeletal disorders, including his back disorder. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6. After any records pertaining to the claimed motor vehicle accident have been obtained and associated with the claims file, RETURN THE FILE TO THE JANUARY 2014 VA EXAMINER WHO CONDUCTED THE VETERAN'S EXAMINATION FOR AN ACQUIRED PSYCHIATRIC DISORDER AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current psychiatric disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the January 2014 psychiatric examination, and sound medical principles, the VA examiner should provide opinions as to:

A. Whether the Veteran currently has any acquired psychiatric disorder other than chronic undifferentiated-type schizophrenia, including PTSD and/or depression. THE EXAMINER MUST DISCUSS WHAT SIGNIFICANCE, IF ANY MAY BE ATTACHED TO THE MEDICAL DIAGNOSES OF PTSD AND DEPRESSION LOCATED IN THE CLAIMS FILE, WHICH ARE NOTED BELOW.

B. IF the Veteran has any acquired psychiatric disorder other than chronic undifferentiated-type schizophrenia, the examiner should opine whether the Veteran's acquired psychiatric disorder, including PTSD and/or depression, was caused or AGGRAVATED by his service-connected schizophrenia disability. 

C. IF the Veteran currently has any acquired psychiatric disorder other than schizophrenia, the examiner should opine as to whether any such disorder pre-existed his period of ACDUTRA from June 9, 1990 to June 23, 1990. IF SO, the examiner should also opine as to whether any current psychiatric disability other than schizophrenia was AGGRAVATED ((i.e. permanently worsened) during that period of ACDUTRA beyond normal progression. 

D. IF any current psychiatric disorder other than chronic undifferentiated-type schizophrenia did not pre-exist the period of ACDUTRA from June 9, 1990 to June 23, 1990, the examiner should opine as to whether any current psychiatric disability other than chronic undifferentiated type schizophrenia had its onset during that period of ACDUTRA, is related to his psychiatric symptoms during that period, is related to the Veteran's reported motor vehicle accident in 1983 or 1984, or is otherwise the result of a disease or injury in service. 

THE EXAMINER MUST DISCUSS WHAT SIGNIFICANCE, IF ANY MAY BE ATTACHED TO THE LAY CONTENTIONS AND SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*February 1982 entrance report of medical examination that did not show any psychiatric symptoms, complaints, or abnormalities. 

*November 1988 psychological evaluation noting that the Veteran was in a "devastating" car accident one month prior while he was not on ACDUTRA or INACDUTRA, in which the Veteran injured his musculoskeletal system and has had psychological symptoms stemming from that accident. 

*October 1989 treatment record noting that the Veteran was treated for over 11 months for injuries stemming from the October 1988 civilian car accident. 

*October 1989 enlistment to the Army Reserve examination showing no complaints of or treatment for psychiatric symptoms. 

*June 1990 report of medical examination showing and history in which the Veteran complained of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

*Several July 1990 treatment records in which the Veteran complained of injuries and psychiatric symptoms from a truck accident in 1984 or 1985.

*June 1991 statement in which the Veteran describes the May 1984 truck accident that caused neurological problems, including flashbacks and paranoia. Additionally, in February 2004, the Veteran asserted that the truck accident occurred in August 1984 and in February 2013, he asserted that the accident happened in August 1983 and June 1990. 

*October 1991 statement in which the Veteran complained of posttraumatic depression. 

*November 1991 progress note showing a notation of PTSD and anxiety. 

*June 1995 VA progress note showing a notation of PTSD. 

*December 2003 statement in which the Veteran asserted that he had PTSD based on physical and emotional episodes from August 13, 1984, October 1, 1988, and February 6, 1989 motor vehicle accidents.

*February 2004 VA examination in which the examiner noted that the Veteran was not reporting or showing evidence of symptoms consistent with a diagnosis of PTSD.

*June 2005 VA PTSD screening that was negative. 

*VA progress notes from August 2005, September 2005, November 2005, December 2005, February 2006, March 2006, April 2006, May 2006, June 2006, December 2006, October 2008, November 2008, and June 2010 in which the Veteran was diagnosed with PTSD. Additionally, he was diagnosed with PTSD by history in March 2009. 

*January 2009 VA mental health risk assessment screening note showing a diagnosis of depression, which was secondary to the Veteran's schizophrenia disability.

*January 2014 VA examination in which the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria; however, the examiner failed to discuss the instances in the record where the Veteran was diagnosed with PTSD and depression. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. After any records pertaining to the claimed motor vehicle accident have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral shoulder disorder, carpal tunnel syndrome, bilateral knee disorder, and muscular dystrophy symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

A. Whether the Veteran's current bilateral shoulder disorder, carpal tunnel syndrome, bilateral knee disorder, and muscular dystrophy disorder, if any are present, were caused by his period of ACDUTRA, or AGGRAVATED during his period of ACDUTRA beyond normal progression, to include due to the claimed motor vehicle accident in 1983 or 1984. 

B. Whether the Veteran's current bilateral shoulder disorder, carpal tunnel syndrome, bilateral knee disorder, and muscular dystrophy disorder, if any are present, were caused or AGGRAVATED by his service-connected schizophrenia disability. 

THE EXAMINER MUST COMMENT AS TO WHAT SIGNIFIANCE, IF ANY, MAY BE ATTACHED TO THE LAY CONTENTIONS AND SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*February 1982 entrance report of medical examination that did not show any shoulder, carpal tunnel, knee, or muscular dystrophy symptoms, complaints, or abnormalities. 

*November 1988 psychological evaluation noting that the Veteran was in a "devastating" car accident one month prior, while he was not on ACDUTRA or INACDUTRA, and in which the Veteran injured his spine, legs, knees, and arms.

*October 1989 treatment record noting that the Veteran was treated for over 11 months for injuries stemming from the October 1988 civilian car accident. 

*October 1989 enlistment to the Army Reserve examination showing that the Veteran complained of a "trick" or locked knee. 

*June 1990 service treatment record noting that the Veteran had an August 1989 muscle biopsy and was diagnosed with muscular dystrophy that was not incurred in the line of duty because it existed prior to service. 

*June 1990 report of medical examination showing abnormal and weak arms and trunk, and a report of medical history in which the Veteran complained of swollen or painful joints, leg cramps, painful or "trick" shoulder or elbow, "trick" or locked knee, and bone, joint or other deformity. 

*Several July 1990 treatment records in which the Veteran complained of injuries and psychiatric symptoms from a truck accident in 1984 or 1985.

*The Veteran filed a service connection claim for muscular dystrophy in August 1990. 

*October 1990 Medical Evaluation Board proceeding noting that the Veteran has a diagnosis of muscular dystrophy that was congenital and pre-existed his military service. 

*December 1990 record indicating that the Veteran was placed on a TDRL because of physical disabilities. 

*March 1991 private treatment record showing that the Veteran was diagnosed with cervical and lumbar myofasciitis following an October 1988 motor vehicle accident. 

*June 1991 statement in which the Veteran describes the May 1984 truck accident that caused neurological and leg problems. Additionally, in February 2004, the Veteran asserted that the truck accident occurred in August 1984 and in February 2013, he asserted that the accident happened in August 1983 and June 1990. 

*December 1992 report of medical examination for TDRL purposes noting that the Veteran's lower extremities were abnormal and indicating the presence of muscular dystrophy. 

*January 1998 VA progress note showing that the Veteran was diagnosed with limb-girdle muscle dystrophy. 

*Additional VA treatment notes from September 2000 and September 2001 noting the presence of muscular dystrophy that was noted following a 1988 muscle biopsy. 

*September 2002 VA radiology report in which the Veteran complained of posterior neck pain with radiation to both shoulders but the impression was a negative examination of the cervical spine. 

*March 2003 VA radiology report for both knees noting the Veteran's complaints of bilateral knee pain, but the impression showed no evidence of fracture or dislocation or significant degenerative changes in either knee. 

*February 2004 general VA examination showing the presence of mild bilateral carpal tunnel. 

*July 2005 DRO hearing in which the Veteran asserted that his carpal tunnel, shoulder, knee, and muscular dystrophy symptoms stem from his military service. 

*Several 2008 VA medical note showing that the Veteran was diagnosed with left shoulder pain with evidence of bursitis and/or tendinopathy, and that his symptoms had increased in severity six months prior. 

*December 2008 VA orthopedic surgery outpatient note showing that the Veteran was diagnosed with cervical DDD with evidence of myelopathy, mild left shoulder impingement, and mild carpal tunnel syndrome versus bilateral cervical radiculopathy.

*January 2016 written brief presentation asserting that the Veteran's service-connected schizophrenia contributed to the Veteran's musculoskeletal disorders, including a bilateral shoulder, carpal tunnel syndrome, bilateral knee, and muscular dystrophy disorders. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8. After undertaking any other appropriate development deemed necessary, readjudicate the neck disorder, lower back disorder, a bilateral shoulder disorder, an acquired psychiatric disorder, a carpal tunnel syndrome disorder, a bilateral knee disorder, and a muscular dystrophy disorder on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

